The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response amendment filed on 11/7/2020, no claims have been cancelled. Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations "wherein the data preservation subsystem provides a higher likelihood of successfully flushing critical data" in claim 1 is unclear in context.  The term "higher likelihood" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the remarks filed on 11/7/2020, applicant stated “one of skill in the art would understood that the higher likelihood of successfully flushing critical data follows from the placement of the critical data together with "the flush order defining a first-to-flush end of the aperture and a last-to-flush end of the aperture" as recited in claim 1”, however, one of skill in the art would not be understood what degree or range of specific activity is covered by the term “higher likelihood”, is it “likelihood”, “more likelihood” or “most likelihood”? what is compare to “higher likelihood”?
 The examiner is unclear in the meaning of "higher likelihood" and asks for clarification of this limitation (claims 2-6 are rejected since they are depended on rejected claim 1). Claim 7 also cited “likelihood”, therefore, claims 7-15 are rejected under 112.
The term "aperture" used in independent claims 1, 7 and 16 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zaltsman et al., US 2015/0106410 A1.
Regarding claims 1, 7 and 16, Zaltsman teaches a data preservation subsystem in a computing system, the data preservation subsystem comprising: a battery-backed memory having an aperture (Fig.1, 50), the aperture having a flush order which is an order of copying data from the aperture to an aperture- associated non-volatile storage in response to a data integrity threat, the flush order defining a first-to-flush end of the aperture and a last-to-flush end of the aperture (section 0022; section 0053 and section 0009; wherein "data integrity threat” corresponds to "power down event”); a data preservation circuitry in operable communication with the battery-backed memory, the data preservation circuitry configured to perform data preservation steps that include (a) receiving a request to store a dataset A- data in the aperture, the A-data including data which is designated as critical data, (b) identifying a portion A-memory of unallocated memory of the aperture, the A-memory being large enough to hold the A-data, the A- 
 
Regarding claim 9, Zaltsman teaches further comprising flush defragging at least a defrag portion of the aperture, the defrag portion including critical data (section 0020; section 0045-0049 and section 0064).  

Regarding claim 10, Zaltsman teaches further comprising designating at least a portion of the A-data as critical data based on at least one of the following criteria: a workload criticality, a virtual machine priority, or a customer status (section 0054; wherein workload criticality corresponds to data type: file system information versus data).  

Regarding claim 11, Zaltsman teaches further comprising detecting the data integrity threat, flushing all of the critical data from the aperture to the non-volatile storage, and failing to flush at least some non-critical data from the aperture to the non-volatile storage (section 0056 and section 0066). 
 
Regarding claim 12, Zaltsman teaches further comprising detecting the data integrity threat, flushing at least all of the critical data from the aperture to the non-volatile storage, and then restoring all of the flushed data from the non-volatile storage into at least one of a volatile memory, the battery-backed memory from which the data 
 
Regarding claim 13, Zaltsman teaches further comprising keeping at least one copy of the Z-data outside the aperture and outside the aperture-associated non- volatile storage (section 0025 and section 0060).  

Regarding claim 15, Zaltsman teaches comprising storing the A-data in only one storage node and storing copies of the Z-data in multiple storage nodes (section 0025 and section 0060).   
 
Regarding claim 18, Zaltsman teaches the flushing comprises executing firmware which has a unified extensible firmware interface (section 0032; the SSD controller may comprise a microprocessor that runs suitable software, or a combination of hardware and software elements). 

Regarding claim 19, Zaltsman teaches the method further comprises reserving at least ten percent of the aperture to hold data which is not designated as critical data (section 0020; section 0045-0049 and section 0064).  

Regarding claim 20, Zaltsman teaches the method further comprises at least one of the following: moving data which is not designated as critical data to a storage location outside the aperture in order to make space for data which is designated as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al., US 2015/0106410 A1, in view of Pendharkar et al., US 2018/0121490 A1.
Regarding claim 2-4 and 14, Zaltsman teaches the claimed invention as shown above, Zaltsman does not clearly teach the battery- backed memory aperture resides in or is controlled by a network node X, and the request to store A-data in the aperture was sent from a different network node Y; the network node X includes a storage node in a cloud, and the network node Y includes a compute node in the cloud; the network node X and the network node Y are related by a storage relationship R, where R is defined such that two nodes M and N are related by R when M stores data on behalf of N, and wherein R is not a one-to-one relationship of the network node X and the network node Y; the battery-backed memory aperture resides in a physical machine 
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Pendharkar into Zaltsman because performing a flush process in a virtual computing environment such as a plurality of compute nodes will be more efficiently (section 0005-0006 of Pendharkar).

Regarding claim 6, Zaltsman and Pendharkar teach the claimed invention as shown above, Pendharkar further teaches the computing system comprises virtual machines, the dataset A-data is sent to the data preservation subsystem from a virtual machine VM-A, and the dataset Z-data is sent to the data preservation subsystem from a virtual machine VM-Z (section 0020-0027 and Fig.1). 
 
5 is rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al., US 2015/0106410 A1, in view of Jang et al., US 8,392,662 B2.
Regarding claim 5, Zaltsman teaches the claimed invention as shown above, zaltsman does not clearly teach the battery- backed memory comprises NVDIMM memory. However, Jang teaches the battery- backed memory comprises NVDIMM memory (col.6, lines 6-16 and lines 37-65 and Fig.1). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Jang into Zaltsman because a method of managing data in a memory system including a first memory device and a second memory device may increase the speed and/or life of the memory system that includes different non-volatile memories (col.1, lines 33-47 of Jang).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al., US 2015/0106410 A1, in view of Merry et al., US 2008/0189452 A1.
Regarding claims 8 and 17, Zaltsman teaches the claimed invention as shown above, zaltsman does not clearly teach at least one of the following: determining a size of the aperture based at least in part on a battery characteristic of the battery-backed memory; determining a location of the aperture based at least in part on a battery characteristic of the battery-backed memory; resizing the aperture based at least in part on a change in a battery characteristic of the battery-backed memory; or moving the aperture based at least in part on a change in a battery characteristic of the battery-backed memory.  However, Merry further teaches at least one of the following: determining a size of the aperture based at least in part on a battery characteristic of the 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133